WOODSON, J.
This is an action of ejectment for the possession of an undivided one-fourth interest in a tract of land situated in Monroe county, the description of which will hereinafter be stated.
The petition was in the usual form, and the answer was a general denial.
A jury was waived, and the cause was submitted to the court upon an agreed statement of facts.
The court found for the respondent, and appellant, in due time, filed motions for a new trial and in arrest of judgment, which were, by the court, overruled, and he has duly prosecuted his appeal to this court.
James Dryden was the common source of title, and in September, 1833, he departed this' life, intestate, leaving his widow, Milly Dryden, and his minor children, Margaret J. and William J. Dryden, his sole heirs at law. In 1836 Milly Dryden, his widow, married Mason Wilkerson. In 1844 Margaret J. Dryden married Joseph O. Greening.
Everett Dooley, the respondent, was the only surviving heir of Mattie H. Dooley, a deceased daughter of Joseph O. Greening; and William H., Thomas J., Arthur M. and Clarence Clapper, and Amelia Anderson were the sole heirs of Amanda Clapper, a deceased daughter of Joseph C. Greening; and William T. and Thomas A. Greening were his only children.
In July, 1838, the land in controversy was partitioned among his widow and heirs. To Margaret J. Dryden was allotted the south one-half of the east half of the southeast quarter of section twenty, and also the south half of the west half of the southwest quarter of section twenty-one; and William J. Dryden received *350the north half of the same tracts, being eighty acres allotted to each.
In 1845 William J. Dryden died intestate, unmarried, and leaving as his only heirs at law his mother, Milly Wilkerson, and his sister, Margaret J. Dryden.
January, 1846, Milly Wilkerson and her husband conveyed their interest in the north half of the east half of the southeast quarter of section twenty and the north half of the west half of the southwest quarter of section twenty-one to Joseph O. Greening.
In February, 1898, Joseph O'. Greening was duly adjudged to be a person of unsound mind, and his son, William T. Greening, was appointed the guardian of his person and curator of his estate.
On February 18,1899, said curator filed his petition, in the proper court, praying for an order authorizing him to sell the land of his ward for his support and maintenance. Afterwards, the order of sale was duly made by the court, and the sale of the", land was made by the curator, and on March 27, 1899’, the report of sale was by the court approved, and on May 8, 1899, said curator made, executed and delivered a deed purporting to convey said real estate to Thomas A. Greening, a son of the ward, for the consideration of $2,800, which sale was duly approved. The deed was an ordinary curator’s deed, duly executed.
On March 27,1899, Margaret J. Greening, the wife of Joseph O. Greening, the ward, made, executed and delivered to said Thomas A. Greening her certain quitclaim deed, by which she remised, released and forever quitclaimed unto him the land' described in the following language, to-wit:
“All of my right, title and interest whether dower or other interest as the wife of J oseph O. Greening of, in and to the east half of the southeast quarter of section twenty, and in the west half of the southwest quarter of section twenty-one, all in township fifty-five, *351range eight west, and containing 160' acres more or less, hereby conveying and intending to, convey all interest I may have in said land whether of dower or otherwise.”
The consideration expressed in the deed was five dollars, bnt no part of it was ever paid to her. The deed was made on an ordinary printed blank, and the blanks, as well as the portion above quoted, were written in by the scrivener who prepared the deed.
In June, 1899, said Joseph C. Greening departed this life, leaving his widow, Margaret J. Greening, and the children and grandchildren heretofore named as his only heirs at law.
The said Joseph C. Greening left a last will and testament, which was duly probated. All his property was willed to his widow for life, except a few minor bequests which were made to his grandchildren, and the remainder of his estate was willed to his two sons, William T. and Thomas A. Greening. The latter was appointed administrator of his estate. Joseph G. Greening had no personal estate except the proceeds of the sale of his land.
Upon proper orders the curator paid Margaret J. Greening the sum of $267.50 out of his ward’s estate for her support and maintenance, and after the death of’Joseph G. Greening the administrator of his estate, under proper order, paid her an additional sum of $201.75.
She departed this life on February 101, 1901, leaving as her sole heirs at law the said children and grandchildren heretofore mentioned as the heirs at law of said Joseph C. Greening. The said Margaret J. Greening nor the administrator of her estate never received any assets of any character from her deceased husband’s estate, except the $201.75 above mentioned.
At the date of the institution of this suit Thomas A. Greening was in the actual and exclusive possession *352of the land sued for; and Everett Dooley was a minor, ■under twenty-one years of age, and John H. Dooley was his duly appointed and acting guardian and curator.
It was agreed that the value of the monthly rents and profits of the one hundred and sixty acres of land was $15.
I. It will be seen from reading this record that Margaret J. Greening owned, in her own right, an estate in the land sued for, as well as her marital interest in that part of it which belonged to her husband, Joseph O. Greening. There seems to be no controversy as to the effect of the curator’s deed, it being conceded by respondent that it conveyed the entire interest of Joseph O. Greening in the premises to the appellant. But the question presented for the consideration of the court is, did the quitclaim deed of Margaret J. Greening, dated March 27, 1899, convey the estate she owned in her own' right as well as her marital interests in her husband’s land.
The language of the deed is, I hereby convey “all of my right, title and interest whether dower or other interest as the wife of Joseph O. Greening . . . more or less, hereby conveying and intending to convey all interest I may have in said land whether of dower or otheiwise.”
The first clause of the paragraph above quoted states that she conveyed all her dower or other interest as the wife of Joseph O. Greening, while the latter states that she conveyed and intended to convey all her interest in said land whether of dower or otherwise.
At first blush there seems to be some ambiguity as to the real intention of the grantor, but when both clauses are read together, and in the light of the facts and circumstances surrounding the parties at the time of its execution, that uncertainty disappears.
*353The facts surrounding the parties at the time the deed was made were, substantially, as follows:
Joseph C. Greening was of unsound mind and confined in an insane asylum, with no means of support outside of his interest in the land in controversy. That unfortunate condition of Joseph C. Greening made it necessary for his curator to apply to the probate court for an order to sell his land, which was duly made, and the land was sold for the purpose of securing the necessary means for his support and maintenance. On the same day the order of sale was entered by the court, March 27, 1899, Margaret J. Greening, his wife, made and executed the quitclaim deed which is the subject of this controversy. And it should be borne in mind that it was Joseph C. Greening who was in distress and needy, not his wife, and that it was his land which was ordered sold, not hers, and we might add that there is not a word in this entire record regarding the sale or that she wanted to sell her real estate except what is found in this deed. That deed stands out separate and alone — nothing preceding or succeeding its execution to show why it was made except the relation it bears to the transactions had and deed executed by the curator of Joseph C. Greening. It also appears from this record that she was a very old lady, without means other than this land, and that she received no consideration whatever for executing the deed. '
Looking at the language of the deed in the light of these facts, we are unable to say it was her intention to convey her own real estate. To do so would be equivalent to holding she deliberately, in her old age, without value received, with want and starvation staring her in the face, disposed of her all.
When the language of the deed is interpreted in the light of the facts above stated, the application of the rule of ejusdem generis seems to us to fully recon*354cile the apparent conflict of meaning between the two clauses of the deed below stated. The language is as follows:
First, ‘£ all of my right, title and interest whether dower or other interest as the wife of Joseph C. Greening,” and second, ££hereby conveying and intending to convey all interest I may have in said land whether dower or otherwise.” The words in the first clause refer to a particlar interest or estate, namely, dower or other marital interest only, she owned in her husband’s lands, while the second employs words which describe an interest and estate generally, without limitation; and by the application of the rule that where general words follow particular words, the general words in' this deed must be construed so as to limit their meaning to the particular words or estate embraced in the first clause, which refer to marital rights only. [State v. Schuchmann, 133 Mo. 111.]
According to that principle of interpretation Margaret J. Greening only conveyed her dower and other marital interests to appellant by the deed mentioned.
II. The deed of Margaret J. Greening to appellant was wholly ineffectual to convey her own real estate for another reason.
The statute in such case as this provides:
£ £ The wife of any man who is under guardianship may join with the guardian in making partition of her own real estate held in joint tenancy, or in common, and may, jointly with the guardian, make any release or other conveyance necessary and proper for that purpose ; and she may sell and convey her own real estate by joining with the guardian in such sale and conveyance, to be under the order and supervision of the proper court, and deeds executed jointly by herself and such guardian shall have the same force and effect as if done with her husband if he had been under no disability; and in all cases where the real estate of such *355husband shall be sold by his guardian in due conformity to law, she may relinquish her right of dower in such real estate as fully as if her husband joined in the deed of release. ’ ’ [R. £>. 1899, sec. 4334]
It will be seen from reading the second clause of the above section that the wife of Joseph O. Greening could not have sold and conveyed her own real estate except under the order and supervision of the proper court, and by deed jointly executed by her and the guardian. In this case there is no pretense that any court ordered her to sell her own real estate, or that the guardian jointly executed the deed with her. Even though she had intended to sell and convey her own real estate by the deed then in evidence, no title would have been conveyed thereby, because it would have been absolutely void because not executed in conformity to the statute. This is also an additional reason for believing she never intended thereby to convey her own real estate.
The third clause of the same section of the statute is the one governing the conveyance of the husband’s real estate while under guardianship; and it provides that his wife may release her dower interest therein, but it does not state the manner of making the release, nor the kind of deed required to be executed for that purpose. And as it does not- require her to join the guárdian in the execution of the deed of conveyance, it must have been the intention of the Legislature to leave it to her to choose any instrument which would be appropriate to accomplish that purpose.
The quit-claim deed of Margaret J. Greening was evidently executed in pursuance to the authority of that clause of the statute, and it is effectual in conveying all her maxital interests in her husband’s real estate and nothing more to appellant.
And when we examine the language of the deed in the light of this statute and in view of the object she *356and the curator had in view, the sale of Ms real estate for his support and maintenance, the intent of the parties to the deed is made clear. In order to secure the reasonable value of the land it was necessary for her to relinquish her dower, which she did by the execution and delivery of the deed of release herein mentioned.
It was neither the intention of Margaret J. Greening to dispose of her own real estate, nor did the deed of release have the effect to convey her said real estate.
It follows, from what has here been stated, that the-trial court was correct in its holding, that the respondent was entitled to recover; but it committed error in rendering judgment for respondent for the entire one hundred and sixty acres of land sued for.
The record is not quite clear as to the nature and exact amount of the interest respondent has in each t of the tracts of land described, and because of that, this court cannot safely enter up> judgment here in his favor, and for that reason the judgment is reversed and cause remanded, with directions to the circuit court to ascertain the interest of respondent in each tract of land described in the petition, and to enter up judgment in his favor therefor, and to assess the amount of damage he is entitled to, and to fix the monthly value of the rents and profits on his portion of the land.
All concur.